DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 20120053727 A1)
	Regarding Claim 1, Nakajima teaches An interference avoidance device avoiding interference between a robot and a nearby object disposed near the robot, the interference avoidance device comprising: ([0087] the robot 100 of the present embodiment aims to visually recognize the surrounding objects 30, 40, 50 and 60, create a moving route that will not collide with those obstacles)
a three-dimensional sensor that is attached to a tip portion of a robot arm of the robot and acquires a distance image of an area around the robot; ([0083] In step S500, a stereo image is obtained from a plurality of images taken by the body trunk side cameras 105(a) and 105(b) and the arm side camera 106 [0084] step S502, based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The positional relationship of the 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized)
a position data creating portion that converts coordinates of the nearby object in the distance image to coordinates on a robot coordinate system and creates position data of the nearby object based on the coordinates of the nearby object on the robot coordinate system; ([0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot.)
a storage portion that stores the position data; and ([0086] In step S504, the relative positional information calculated by the image information processing device 116 is constructed as data that express the relative positioning of the surrounding objects and stored in the environment map storage device 112.)
a control portion that controls the robot based on the robot coordinate system; wherein ([0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot. [0053] FIG. 2 shows a schematic mechanism 101 of the robot 100. The robot 110 of the present embodiment is provided with a controller 114.)
the control portion controls the robot to avoid interference of the robot with the nearby object, based on the position data of the nearby object stored in the storage portion. (Fig. 13 [0086] In step S504, the relative positional information calculated by the image information processing device 116 is constructed as data that express the relative positioning of the surrounding objects and stored in the environment map storage device 112. [0074] the image information processing device 116 creates an environment map and stores the created environment map in the environment map storage device 112. The moving route creation device 113 creates the further moving route based on the created environment map, and in accordance with the created moving route, controls the actuators 115 that are provided to drive the wheels 26 and the joints. Thus, the moving route creation device 113 controls the actuators 115 such that the wheels 26, the head 201 and arm 104 to move respectively in accordance with the created route. [0087] the robot 100 of the present embodiment aims to visually recognize the surrounding objects 30, 40, 50 and 60, create a moving route that will not collide with those obstacles)
Regarding Claim 2, Nakajima teaches wherein the position data creating portion determines whether24 each of the coordinates of the nearby object on the robot coordinate system is a self-coordinate of the robot, the self- coordinate being a coordinate of the robot on the robot coordinate system when the distance image was acquired, ([0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot.) and creates the position data based on coordinates of the nearby object on the robot coordinate system other than coordinates of the nearby object that are the self-coordinates. ([0084] based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The image data is converted from the world coordinate system to the local coordinate system in which the robot 100 is placed at the center. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized.)
Regarding Claim 3, Nakajima teaches wherein the robot arm has a plurality of joints and is capable of three-dimensionally changing a position and an attitude of the three-dimensional sensor by operations of the joints; and ([0048] The robot may control the attitude of the robot and the photographing direction of respective cameras by employing joint angle controller, wheel revolution controller, positional information detection device and the like [0050] The arm 104 includes a shoulder joint 203, elbow joint 204, and wrist joint 205. An arm side camera 106 is arranged on the hand part. The shoulder joint 203, elbow joint 204, and wrist joint 205 are each installed with a driving mechanism. Thus, the arm side camera 106 may change its direction (photographing direction) with respect to the body 200 by the driving force of the shoulder joint 203, elbow joint 204, and wrist joint 205. Furthermore, the position of the arm side camera 106 with respect to the torso 200 may also be changed by the works of those joints)
the control portion causes the three-dimensional sensor to acquire the distance image while causing the plurality of joints of the robot arm to operate. (Fig. 15 S500-S508 [0082] FIG. 15 shows a flowchart of a process of operation of the robot of the present embodiment. The process below will be described in accordance with a case in which the robot 100 holds the object 20, and creates a route to place the holding object 20 in an empty space without colliding with the surrounding objects 30, 40, 50 and 60. [0084] In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized [0086] the relative positional information calculated by the image information processing device 116 is constructed as data that express the relative positioning of the surrounding objects and stored in the environment map storage device 112. [0087]  the actuators 115 operate the actual motion)
Regarding Claim 4, Nakajima teaches wherein the three-dimensional sensor acquires the distance image of a range including a whole operation area of the robot.  ([0084] step S502, based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized)
25 	Regarding Claim 5, Nakajima teaches A robot system comprising: a robot comprising a robot arm; and the interference avoidance device according to claim 1. (Fig. 1 element 104 arm [0087] the robot 100 of the present embodiment aims to visually recognize the surrounding objects 30, 40, 50 and 60, create a moving route that will not collide with those obstacles)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664